Exhibit 10.16

WITHOUT “CAUSE” TERMINATION SEVERANCE AGREEMENT

This Without Cause Termination Severance Agreement (“Agreement”) is entered into
by and between CSW Industrials, Inc. (“CSWI”) and
                    (“Executive”) effective as of the date set forth below.

WHEREAS, on or about                     , CSWI extended an offer of employment
to Executive as its                     , which Executive accepted (the
“Offer”);

WHEREAS, Executive’s employment with CSWI is at-will, meaning that either
Executive or CSWI may terminate Executive’s employment with CSWI at any time and
for any reason, with or without cause and with or without notice; and

WHEREAS, the Offer dictates that CSWI provide Executive a written severance
agreement that will provide for severance equal to one year’s salary in the
event that Executive is terminated without cause (as defined in this Agreement)
before the second anniversary of his employment;

NOW, THEREFORE, CSWI and Executive agree as follows:

 

  1. If CSWI terminates Executive’s employment without “cause” before the second
anniversary of his employment (which for purposes of this Agreement, is
                    ), Executive shall be eligible to receive the following
payments and benefits:

 

  a. Company shall pay to the Executive all accrued obligations in a lump sum in
cash within thirty (30) days after the date of termination. Accrued obligations
shall mean, as of the date of termination, the sum of (i) Executive’s base
salary through the date of termination to the extent not previously paid,
(ii) the amount of any bonus, incentive compensation, deferred compensation and
other cash compensation earned by Executive as of the date of termination in
accordance with such compensation plans and to the extent not previously paid,
and (iii) any expense reimbursements and other cash entitlements accrued by
Executive as of the date of termination to the extent not previously paid
(provided that such expenses and required substantiation and documentation are
submitted within ninety (90) days of termination and that such expenses are
reimbursable under CSWI policy). For the avoidance of doubt, salary, any bonus,
other employee benefits (except for COBRA Coverage) and other perquisites shall
cease to accrue as of the date of termination;

 

  b. CSWI shall pay Executive a lump sum payment equal to one (1) year of his
then current annual base salary or such higher base salary that was in effect
during the 12 months prior to termination (“Severance Payment”). “Annual base
salary” includes base pay only and does not include bonuses, incentives,
perquisites, or any other form of compensation.

 

  c.

The Severance Payment will be made within sixty (60) days of Executive’s
termination date. The Severance Payment is contingent upon Executive’s execution
(and non-revocation) of a separation agreement in a form reasonably requested by
CSWI that (i) releases CSWI (including its owners, officers,

 

1



--------------------------------------------------------------------------------

  directors, employees, subsidiaries, affiliates and insurers) from any claims,
known or unknown, that Executive may have against it, (ii) obligates Executive
to maintain the confidentiality of its non-public and confidential information,
(iii) obligates Executive not to disparage it; and (iv) obligates Executive to
be available on reasonable notice to cooperate with any legal matters, not
adverse to Executive or Executive’s interests, relating to work performed by
Executive during Executive’s employment.

 

  2. For purposes of this Agreement, “Cause” shall mean (i) the Executive’s
violation of any of CSWI’s material policies or procedures that occurs or
continues beyond 30 days after written notice thereof to the Executive; (ii) a
breach of Executive’s fiduciary duties of care or loyalty to CSWI; (iii) failure
to follow the lawful instructions of Executive’s superior(s) and/or his/their
designee(s); (iv) arrest, conviction or entering of a plea of nolo contendere
(no contest) of a felony or any crime involving financial impropriety or moral
turpitude; (v) fraud, embezzlement or other non-de minimis misappropriation of
funds or property of CSWI; (vi) disclosure of CSWI’s confidential or proprietary
information other than in the proper course of Executive’s duties that results
in harm to CSWI; (vii) Executive’s death or disability (as defined in the
Company’s long term disability insurance policy); (viii) Executives repeated
failure to perform his work responsibilities that are demonstrably willful and
deliberate; or (ix) conduct that CSWI in its reasonable judgment determines is
materially injurious to the reputation and/or operations of CSWI, or that has a
material adverse effect on any of the assets, liabilities, business, reputation
or prospects of CSWI.

 

  3. This Agreement sets forth the entire agreement of the parties with respect
to the payment of severance to Executive and supersedes any prior agreements or
discussions pertaining to same. Any modification of this Agreement shall be
effective only if it is in writing and signed by the party to be charged. This
Agreement is entered into under, and shall be governed for all purposes by, the
laws of the State of Texas. The parties agree that the sole, mandatory and
exclusive venue for any disputes between them, of any kind, shall be in the
federal or state courts located in Dallas, County Texas. The parties further
agree that any disputes between them shall be tried to a judge and the parties
hereby waive to a trial by jury.

IN WITNESS WHEREOF, on this             day of                     , the parties
hereto have executed this Agreement.

 

CSW Industrials, Inc.

    EXECUTIVE: By:  

 

   

 

Joseph B. Armes     Chairman & Chief Executive Officer    

 

2